Title: John Adams to Abigail Adams, 29 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia August 29. 1777Fryday
     
     The Newspapers enclosed, will give you, all the Intelligence, of any Consequence.
     General Washington with a very numerous Army, is between Wilmington and the Head of Elke. How will make but a pitifull Figure. The Militia of four States, are turning out, with much Alacrity, and chearfull Spirits. The Continental Army, under Washington, Sullivan and Nash, besides is in my Opinion more numerous, by several Thousands, than Howes whole Force. I am afraid that He will be frightened and run on board his ships and go away, plundering, to some other Place.
     I almost wish he had Philadelphia, for then he could not get away. I really think it would be the best Policy to retreat before him, and let him into this Snare, where his Army must be ruined.—However this Policy will not be adopted.
     In a Letter from good Authority, Mr. Paca, we are informed that many dead Horses have been driven on the Eastern shore of Maryland.—Horses thrown overboard, from the Fleet, no doubt.
     Price current. £4 a Week for Board, besides finding your own Washing, shaving, Candles, Liquors, Pipes, Tobacco, Wood &c. Thirty shillings a Week for a servant. It ought to be 30s. for the Gentleman and £4 for the servant, because he generally eats twice as much and makes twice as much trouble.
     Shoes five Dollars a Pair. Salt, 27 dollars a Bushell. Butter 10s. a Pound. Punch twenty shillings a Bowl.
     All the old Women and young Children are gone down to the Jersey shore to make Salt. Salt Water is boiling all round the Coast, and I hope it will increase. For it is nothing but heedlessness, and shiftlessness that prevents Us from making Salt enough for a Supply. But Necessity will bring Us to it.
     As to sugar, Molasses, Rum &c. We must leave them off. Whisky is used here instead of Rum, and I dont see but it is just as good. Of this, the Wheat and Rye Countries can easily distill enough, for the Use of the Country.
     If I could get Cyder, I would be content.
     The Business of the Continent has been in so critical and dangerous a situation for the last 12 Months, that it was necessary the Massachusetts should have a full Representation, but the Expences of living are grown so enormous, that I believe it will be necessary to reduce the Number of Delegates to three after this Campaign is over.
    